Citation Nr: 0710653	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  99-12 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating, on an extraschedular 
basis, for residuals of a left shoulder strain, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claim of 
entitlement to a compensable evaluation for his residuals of 
a left shoulder strain.  The veteran perfected a timely 
appeal of this determination to the Board.  

In April 2005, the Board remanded this matter for additional 
development and adjudication.  In separate decisions, issued 
in April 2005, the Board also:  (1) vacated its May 12, 1981, 
decision because the determination was made without affording 
the veteran full due process of law; and (2), on de novo 
consideration, restored the veteran's entitlement to a 10 
percent rating for his residuals of a left shoulder strain, 
effective October 1, 1979.  

In May 2006, the Board increased the evaluation for residuals 
of left shoulder strain to 20 percent disabling and remanded 
the extraschedular aspect of the veteran's claim for further 
action.  

Because a 20 percent evaluation for the veteran's residuals 
of a left shoulder strain does not represent the maximum 
rating available for the condition, this claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

The evidence of record does not support a finding that the 
veteran's left shoulder disability results in marked 
interference with employment and thus presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards.





CONCLUSION OF LAW

The criteria for submission for an extraschedular evaluation 
for the veteran's left shoulder disability are not met.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in December 2001, October 2005 and 
May 2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded, as well as the 
type of evidence VA would assist him in obtaining.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claim, and 
was advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  
The veteran and his representative were also provided with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
October 2006 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  To 
decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service private and VA medical records, VA examinations, an 
extraschedular determination made by the Director of the 
Compensation and Pension Service, and statements submitted by 
the veteran and his representative in support of his claim.  
In addition, the Board notes that this matter has been 
previously remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Extraschedular consideration

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).

As a preliminary matter, the Board notes that in May 2006, 
the Board increased the rating for residuals of a left 
shoulder strain to 20 percent disabling.  In the same 
decision, the Board remanded the extraschedular aspect of the 
veteran's claim for an increased rating for his residuals of 
a left shoulder strain. The veteran did not file a Notice of 
Appeal of the Board's determination with the United States 
Court of Appeals for Veterans Claims) (Court) and therefore 
the Board decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7266.  As such, the issue of 
entitlement to an increased schedular rating is no longer 
before the Board.

The medical evidence in this case consists of private and VA 
medical treatment records and VA examinations dated in 
December 1997 and October 2005.  The record also contains an 
October 2006 determination by the Director of the 
Compensation and Pension Service that an evaluation in excess 
of 20 percent for the veteran's left shoulder on an 
extraschedular basis is not warranted.

The veteran's treatment records indicate that the veteran 
suffers from chronic pain in his left shoulder.  The veteran 
indicated that he takes over the counter medications and that 
he has to be careful when using the left side.  The records 
also indicate that the veteran has been seen for physical 
therapy for his shoulder, and that he was noted to have 3/5 
strength in his left shoulder with a grip strength of 45 
pounds on the left, as apposed to 5/5 and 87 pounds on the 
right.  The treatment notes also indicate that the veteran's 
pain is worse with overhead activities and in the morning.  
The veteran was noted to be a painter.

The veteran was afforded a VA examination in connection with 
his left shoulder condition in December 1997.  The examiner 
noted that the veteran fell and hurt his left shoulder in the 
service and that he complained of pain and stiffness of the 
left shoulder.  The veteran treated his condition with 
heating pads and medication.  No episodes of dislocation were 
indicated and there was also noted to be no inflammatory 
arthritis.  The veteran was indicated to be right handed and 
working as a painter and wallpaperer.  Range of motion was 
indicated to be 0 to 180 degrees forward flexion, right, and 
0 to 170 degrees left; abduction of 0 to 180 degrees, and 0 
to 180 degrees left; external rotation of 0 to 90 degrees 
right, and 0 to 80 degrees left; and internal rotation 0 to 
45 degrees right, and 0 to 20 degrees left.  The examiner 
noted that the veteran had an unremarkable examination of the 
shoulder, bilaterally.  An x-ray taken in connection with the 
examination revealed unremarkable examination of the 
shoulders.  An MRI of the left shoulder also indicated 
unremarkable findings.

The veteran was afforded an additional VA examination in 
October 2005.  The examiner indicated that the veteran's 
claims file was reviewed in connection with the examination.  
The veteran's medical history was noted and the veteran was 
indicated to have complaints of chronic pain and stiffness in 
his left shoulder and neck.  The veteran takes Ibuprofen.  
The veteran indicated that the pain was worse in the morning 
with limitation of motion.  The examiner indicated that, 
beyond the pain, there was no additional limitation of motion 
or functional impairment.  No dislocation, subluxation or 
inflammatory arthritis was indicated.  The examiner did note, 
however, that the veteran was a painter and that his work 
aggravates the pain associated with his shoulder condition.  
The veteran was indicated to have range of motion of 0 to 180 
degrees right forward flexion, and 0 to 165 degrees left; 
abduction of 0 to 180 degrees right, and 0 to 165 degrees 
left; external rotation of 0 to 90 degrees bilaterally; and 
internal rotation of 0 to 90 degrees right, and 0 to 75 
degrees left.  The examiner indicated that the veteran 
indicated pain with left shoulder flexion/abduction over 140 
degrees and internal/external rotation over 70 degrees.  Pain 
was also noted to increase with repetitive movements and 
tenderness was found to be present at the left cervical 
paraspinal and at the left shoulder posteriorly.  The veteran 
was also indicated to have guarding of movement with left 
shoulder range of motion.  Finally, the examiner indicated 
that a neurological examination was positive for decreased 
sensation on the left upper extremity, in no particular 
distribution.  An x-ray of the left shoulder was within 
normal limits.  The veteran was diagnosed with chronic left 
rotator cuff tendonitis, with additional limitation of joint 
function affected by pain, weakness and lack of endurance.  
The examiner also indicated that the veteran's range of 
motion was limited by an additional 15 degrees due to the 
above factors.
 
In his statements and contentions contained in the record, 
the veteran has indicated that his work as a painter is 
consistently adversely affected by his service-connected left 
shoulder condition.  The veteran indicates that his arm hurts 
whenever he tries to raise it past shoulder level, and that 
many times he must ask a co-worker to help complete his work.  
This was also noted by the October 2005 VA examiner.  

Based on the foregoing, the Board finds that the veteran's 
left shoulder disability does not present an exceptional or 
unusual disability picture.  While, the veteran's left 
shoulder condition does clearly interfere with his 
employment, as indicated above, the Board does not find that 
this interference is marked, but is rather contemplated in 
the evaluations granted to the veteran for his service-
connected condition in the application of the regular 
schedular standards.  There is also no evidence supporting a 
finding that his left shoulder condition is productive of 
frequent periods of hospitalization, rendering impractical 
the application of the regular schedular standards.  Based on 
a careful analysis of the lay and medical evidence, the Board 
concludes that the veteran's left shoulder disability does 
not warrant an evaluation in excess of 20 percent on an 
extraschedular basis.


ORDER

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for residuals of a left 
shoulder strain is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


